UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA




 JOEL CASTON,

         Plaintiff,
                v.                                         Civil Action No. 08-1656 (JDB)
 JAMES BUTLER, et al.,

         Defendants.



                                  MEMORANDUM OPINION

       Plaintiff, a federal prisoner, brought this action against James Q. Butler, an attorney and

the managing partner of law firm to which plaintiff paid a retainer for legal representation on a

post-conviction in his criminal case. See Caston v. Butler, 629 F. Supp. 2d 20 (D.D.C. 2009).

On December 4, 2009, the Court granted plaintiff’s motion for summary judgment and entered a

judgment in his favor for $5,000. Cason v. Butler, No. 08-1656, 2009 WL 4730753, at *1

(D.D.C. Dec. 4, 2009). On June 22, 2010, the Court denied plaintiff’s demand for punitive

damages, awarded pre-judgment interest, and determined that there may be a basis for a further

award of compensatory damages. Caston v. Butler, No. 08-1656, 2010 WL 2505591, at *2

(D.D.C. June 22, 2010). Given plaintiff’s pro se status, the Court afforded plaintiff an

opportunity to submit specific documentation of any actual expenditures which would be

recoverable as additional compensatory damages. See id.

       Plaintiff represents that he unable to provide “specific documentation (bills, invoices,

receipts, etc.) of any actual expenditures incurred in attempting to hire another attorney.” Pl.’s

                                                -1-
Resp. to Order of the Court [Dkt. #37]. Defendant Butler has not filed an opposition or any other

response to plaintiff’s submission. It appears, then, that all issues presented in this case have

been resolved, and this civil action will be dismissed. The total judgment in favor of plaintiff as

reflected in the Court’s prior orders will remain at $5,140.30.

       An Order accompanies this Memorandum Opinion.



                                                                    /s/
                                                       JOHN D. BATES
DATE: August 19, 2010                                  United States District Judge




                                                 -2-